Case 1:19-bk-11151   Doc 28   Filed 10/04/19 Entered 10/04/19 13:26:39   Desc Main
                              Document     Page 1 of 1


                      UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF RHODE ISLAND

In re:

            R FRANCIS DIPRETE                                 BK-19-11151
                    Debtor                                    CHAPTER 13

                               MOTION TO DISMISS

      The   Trustee    moves     that     this   Court   dismiss   the    within

proceedings on the grounds that the Debtor failed to appear for

the meeting scheduled under §341 of the Bankruptcy Code scheduled

for October 4, 2019.           See In re Maali, 452 B.R. 325 (D.Mass.

2010).

                                        /s/ John Boyajian
                                        John Boyajian, Trustee
                                        400 Westminster Street, Box 12
                                        Providence, RI 02903
                                        Tel: (401) 223-5550
                                        Fax: (401) 223-5548

Within   fourteen   (14)   days   after   service,   if   served
electronically, as evidenced by the certification, and an
additional three (3) days pursuant to Fed. R. Bank. P. 9006(f)
if served by mail or other excepted means specified, any party
against whom such paper has been served, or any other party who
objects to the relief sought, shall serve and file an objection
or other appropriate response to said paper with the Bankruptcy
Court Clerk's Office, 380 Westminster Street, 6th Floor,
Providence, RI 02903, (401) 626-3100. If no objection or other
response is timely filed, the paper will be deemed unopposed and
will be granted unless: (1) the requested relief is forbidden by
law; (2) the requested relief is against public policy; or (3)
in the opinion of the Court, the interest of justice requires
otherwise.


                                 CERTIFICATION

     I hereby certify that a copy of the within Motion was mailed,
postage prepaid, to Mr. R. Francis DiPrete, 255 Ide Road,
Scituate, RI 02857 on October 4, 2019.

                                        /s/ Theresa S. French
